Exhibit 10.3

EXECUTIVE SEVERANCE AGREEMENT

THIS EXECUTIVE SEVERANCE AGREEMENT (as amended, restated, or otherwise modified
from time to time, this “Agreement”), dated as of the 17th of August, 2020 (the
“Effective Date”), is entered into by and between Altair Engineering Inc., a
Delaware corporation (the “Company”), and Uwe Schramm (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive currently serves as a key employee of the Company and the
Executive’s services and knowledge are valuable to the Company;

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it is in the best interests of
the Company and its shareholders to provide enhanced severance protections to
the Executive, subject to the terms and conditions of this Agreement;

WHEREAS, the Committee has recommended to the Board that it authorize the
Company to enter into this Agreement; and

WHEREAS, the Board has authorized the Company to enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereto agree
as follows:

1.    TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If, during the period
commencing on the Effective Date and ending on (but including) the one-year
anniversary of a Change in Control, (i) the Executive’s employment is terminated
by the Company without Cause (as defined below), or (ii) the Executive resigns
employment for Good Reason (as defined below) (each, a “Qualifying
Termination”), then subject to Section 3 and Section 4 below:

(a)    The Company will pay to the Executive within thirty (30) days of the date
of the Qualifying Termination (or on such earlier date as is required by
applicable law), (i) any accrued but unpaid base salary amounts, (ii) any
accrued but unused vacation pay, and (iii) any unreimbursed business expenses
incurred prior to the date of the Qualifying Termination. In addition, the
Company will pay to the Executive any earned but unpaid annual performance award
for the prior fiscal year at the time such annual performance awards are payable
to employees of the Company generally, but in no event later than March 15 of
the calendar year immediately following the calendar year in which the
Qualifying Termination occurs.

(b)    The Company will continue to pay to the Executive, in equal installments
in accordance with the Company’s normal payroll practices, an amount equal to
the Executive’s “Annual Rate of Base Salary” (as defined below), for the
duration of the Severance Period (as defined below) (the “Salary Continuation
Payments”). “Annual Rate of Base Salary” shall mean the Executive’s annual base
salary rate in effect immediately prior to the Qualifying Termination or, in the
event of a resignation for Good Reason as a result of a material diminution in
the Executive’s annual base salary rate, the Executive’s annual base salary rate
in effect immediately prior to the reduction that gave rise to the grounds for
Good Reason.



--------------------------------------------------------------------------------

The Salary Continuation Payments shall commence with the first payroll date
following the effectiveness of the Release required by Section 4 hereof, with
the first payment to include the amount of all Salary Continuation Payments that
would have been paid from the date of the Qualifying Termination had they
commenced as of such date; provided, however, in the event the period to
consider and, if applicable, revoke the Release plus the first regular payroll
date thereafter spans two calendar years, the first such payment shall be made
on the later of the first regular payroll date of such second calendar year or
the first payroll date following the effectiveness of the Release, but in no
event later than March 15 of the calendar year immediately following the
calendar year in which the Qualifying Termination occurs.

(c)    If, at the time of the Qualifying Termination, the Executive participates
in the Company’s medical and/or dental plans and the Executive timely elects to
continue and maintain group health plan coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), then the
Company shall reimburse the Executive for the healthcare continuation payments
under COBRA actually made by the Executive for the coverage period beginning on
the day following the Termination Date and ending on the earliest of: (i) the
last day of the Severance Period (which for avoidance of doubt shall be no
greater than twelve (12) months); (ii) the date the Executive becomes eligible
to obtain alternate healthcare coverage from a new employer; and (iii) the date
the Executive becomes ineligible for COBRA (the “COBRA Assistance”). The
Executive agrees to immediately inform the Company if Executive becomes eligible
to obtain alternate healthcare coverage from a new employer. The Executive also
agrees to remit to the Company on a monthly basis and within thirty (30) days of
the date of payment, paid invoices for each such monthly COBRA premium for which
the Executive seeks reimbursement pursuant to this Section 2(c) and such
reimbursement (to the extent required pursuant to this Section 2(c)) shall be
made to the Executive within thirty (30) days following the Executive’s delivery
to the Company of each such invoice. Notwithstanding anything to the contrary
set forth in this Section 2(c), if and to the extent that the Company may not
provide such COBRA Assistance without incurring tax penalties or violating any
requirement of the law, the Company shall use its commercially reasonable best
efforts to provide substantially similar assistance in an alternative manner
provided that the cost of doing so does not (x) exceed the cost that the Company
would have incurred had the COBRA Assistance been provided in the manner
described above or (y) cause a violation of Section 409A.

(d)    The Company will pay to the Executive a lump sum cash payment, payable
within thirty (30) days following the effectiveness of the Release (as defined
in Section 4 below), in an amount equal to (i) the target amount of the
Executive’s annual bonus for the year in which the Qualifying Termination occurs
(the “Termination Year”) or, (ii) if the Qualifying Termination occurs following
a Change in Control, the greater of (A) the amount of the annual bonus the
Executive would have received for the Termination Year, had the Executive’s
employment not terminated (assuming maximum achievement of any individual and
corporate performance goals), or (B) the target amount of the Executive’s annual
bonus for the calendar year prior to the year in which the Change in Control
occurred, in each case, (1) multiplied by a fraction, the numerator of which is
the number of business and non-business days in the Termination Year

 

-2-



--------------------------------------------------------------------------------

that the Executive was employed by the Company and the denominator of which is
365, and (2) less any advance received by the Executive with respect to the
Executive’s annual bonus for the Termination Year. For purposes of clause (i) of
the immediately preceding sentence, if no target bonus amount has been
determined for the Termination Year as of the date of the Qualifying
Termination, the target amount of the Executive’s annual bonus for the calendar
year immediately preceding such Termination Year shall be substituted for the
target amount of the Executive’s annual bonus for the year in which the
Qualifying Termination occurs.

(e)    To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other vested amounts or benefits, if any,
required to be paid or provided under any employee benefit plan, program or
policy of the Company through the date of the Qualifying Termination or as a
result of the termination of the Executive’s employment, such vested benefits to
be paid or provided in accordance with the terms of the applicable plan, program
or policy in effect from time to time.

Notwithstanding anything contained in this Agreement to the contrary, (i) in the
event of a Change in Control referenced in clause (iii) of the definition of
Change in Control in the Plan (i.e., an asset purchase transaction), the
Executive’s employment with the Company shall not be deemed to have been
terminated if the Executive becomes employed by the purchaser (or any affiliate
thereof) immediately on or following the closing of such transaction on terms
substantially similar to the terms of employment immediately prior to the Change
in Control, and (ii) if, on the date the Executive’s employment terminates,
facts and circumstances exist that would have justified a termination for Cause,
and such facts and circumstances are discovered after such termination, from and
after the date of such discovery the Executive shall automatically cease to be
eligible for any amount pursuant to Sections 1(b), 1(c), or 1(d) hereof.

2.    CERTAIN DEFINED TERMS. For purposes of this Agreement, the following
definitions shall apply:

(a)    “Cause” shall mean the Executive’s: (i) continuing failure or refusal to
perform the services and duties of the Executive’s position; (ii) gross
negligence, dishonesty, breach of fiduciary duty or breach of any other duty
owed to the Company; (iii) the commission by the Executive of any act of fraud,
embezzlement or substantial disregard of the rules or policies of the Company;
(iv) acts which, in the judgement of the Board of Directors of the Company,
would tend to generate significant adverse publicity towards the Company;
(v) the commission or plea of nolo contendere, by the Executive of a felony; or
(vi) a breach by the Executive of the terms of the Non-Disclosure and
Intellectual Proprietary Rights Agreement executed by the Executive (the
“Non-Disclosure and Intellectual Proprietary Rights Agreement”).

(b)    “Change in Control” shall have the meaning given such term in the Plan.

(c)    “Good Reason” shall mean the occurrence of any of the following events
without the Executive’s written consent: (i) a material diminution in the nature
or scope of the Executive’s responsibilities, duties or authority; (ii) a
material diminution in the Executive’s annual base salary rate, unless applied
in substantially equal or pro-rata fashion across the other similar “C” level
executives of the Company; or (iii) a change in the geographic location where
the Executive is required to perform services or at which the Executive is
principally employed to a geographic location more than 50 miles from the
Executive’s principal place of employment as of the date hereof.

 

-3-



--------------------------------------------------------------------------------

The Executive is required to provide the Company’s CEO and General Counsel with
written notice of the Good Reason condition within ninety (90) days of the
initial existence of the condition, and the Company shall have thirty (30) days
from receipt of such written notice to remedy the condition (the “Cure Period”).
If the condition is not remedied within the Cure Period, the Executive must
terminate employment with the Company within sixty (60) days of the end of the
Cure Period for such termination to be for “Good Reason,” and if the Executive
does not terminate employment within sixty (60) days after the end of the Cure
Period, Good Reason with respect to that condition shall be deemed irrevocably
waived.

(d)    “Plan” shall mean the Company’s 2017 Equity Incentive Plan, as may be
amended, restated, or otherwise modified from time to time.

(e)    “Severance Period” shall mean a period equal to (i) in the case of a
Qualifying Termination other than a Qualifying Termination described in clause
(ii) of this sentence, one (1) month for each full year of continuous employment
with the Company or its subsidiaries since the Executive’s most recent date of
hire, but in no event greater than twelve (12) months, and (ii) twelve (12)
months, in the case of a Qualifying Termination that occurs (A) following the
entrance by the Company into definitive documentation governing a Change in
Control (including, without limitation, a purchase and sale agreement or merger
agreement) but prior to consummation of such Change in Control, if such Change
in Control has not been terminated or abandoned as of the date of such
Qualifying Termination, or (B) on or within one (1) year following the
occurrence of a Change in Control.

3.    GOLDEN PARACHUTE LIMITATION. Notwithstanding anything herein to the
contrary, to the extent any amount to be paid or benefit to be provided to the
Executive pursuant to this Agreement or otherwise (collectively, the “Payments”)
would be treated as an “excess parachute payment,” as that phrase is defined in
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), then
the Payments shall be either: (a) paid or allowed in full; or (b) reduced (but
not below zero) to the Reduced Amount, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income, employment
and excise taxes (including, without limitation, the excise tax imposed upon the
Executive under Section 4999 of the Code) results in the Executive’s receipt on
an after tax basis of the greater amount of Payments. For purposes of this
section, the “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of all Payments without causing any
Payment to be nondeductible by the Company because of Section 280G of the Code
or subjecting the Executive to an excise tax under Section 4999 of the Code. The
Company may elect which and how much of the Payments shall be eliminated or
reduced and shall notify the Executive promptly of such election. Any
determination required under this Section 3 will be made in writing by the
Company’s legal counsel or independent public accountants immediately prior to a
Change of Control or such other person or entity which the Company may select in
its sole discretion (the “Firm”), whose determination will be conclusive and
binding upon the Executive and the Company. For purposes of making the
calculations required by this Section 3, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G

 

-4-



--------------------------------------------------------------------------------

and 4999 of the Code. The Company and the Executive will furnish to the Firm
such information and documents as the Firm may reasonably request in order to
make a determination under this Section. The Company will bear all costs charged
by the Firm in connection with any calculations contemplated by this Section 3.

4.    RELEASE REQUIRED. Any amounts payable or benefits provided pursuant to
this Agreement (other than amounts payable pursuant to Section 1(a) or
Section 1(e) of this Agreement) shall only be payable if (a) the Executive
executes and delivers to the Company (and does not revoke) a general release of
claims in form and substance satisfactory to the Company in its sole discretion
(the “Release”), and (b) such Release becomes irrevocable within sixty (60) days
following the date of the Qualifying Termination.

5.    FULL SETTLEMENT; NO MITIGATION. The Company’s obligation to make any
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall be in lieu of and in full settlement of all other severance or
similar payments to the Executive under any other severance or employment
agreement between the Executive and the Company, any severance plan of the
Company and any statutory entitlement (including notice of termination,
termination pay and/or severance pay). The Company’s obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement and such amounts shall not be
reduced whether or not the Executive obtains other employment, except as
otherwise provided in Section 1(c).

6.    COVENANTS. The Executive acknowledges that the Executive’s continued
employment with the Company will provide the Executive with access on a
continual basis to confidential and proprietary information concerning the
Company and its subsidiaries and affiliates which is not readily available to
the public and that the Company would not enter into this Agreement but for the
covenants (the “Restrictive Covenants”) contained in this Section 6. The
Executive acknowledges and agrees that this Section 6 is intended to be an
expansion of any and all obligations, covenants and agreements by the Executive
with respect to the subject matter hereof and, to the extent of any conflict
with this Section 6, the provisions which are more expansive, including, without
limitation, with respect to scope and duration, shall apply. The Company and the
Executive acknowledge and agree that nothing in this Agreement is intended to,
and this Agreement shall not, in any way prohibit, limit or otherwise interfere
with the Executive’s protected rights under federal, state or local law to,
without notice to the Company: (i) communicate or file a charge with a
government regulator; (ii) participate in an investigation or proceeding
conducted by a government regulator; or (iii) receive an award paid by a
government regulator for providing information. The Executive further
understands and acknowledges that if the Executive files a lawsuit for
retaliation against the Company related to the Executive reporting a suspected
violation of law, the Executive may disclose the Company’s trade secrets to the
Executive’s attorney and use such trade secret information in the related court
proceeding, so long as the Executive: (i) files any document containing the
Company’s trade secrets under seal; and (ii) does not disclose the Company’s
trade secrets, except pursuant to court order.

(a)    Non-Competition. In consideration of the enhanced severance protections
and other consideration provided to the Executive pursuant to this Agreement,
during the Restricted Period (as defined below), the Executive shall not,
directly or indirectly, either for the Executive or any other person, own,
manage, control, materially participate in, invest in, loan money to,

 

-5-



--------------------------------------------------------------------------------

permit the Executive’s name to be used by, act as consultant or advisor to, be
employed by, render services for (alone or in association with any person, firm,
corporation or other business organization) or otherwise assist in any manner
any business which is a competitor of or is in the same or substantially similar
line of business as a portion of the Company’s business or of the business of
any subsidiary of the Company, or any other business which the Company or any
subsidiary of the Company had taken material steps toward conducting in which
the Executive had any involvement (collectively, a “Competitor”).
Notwithstanding the forgoing, nothing herein shall prohibit the Executive from
being a passive owner of not more than two percent (2%) of the equity securities
of a Competitor that is publicly traded, so long as the Executive has no active
participation in the business of such Competitor. For purposes hereof, the term
“Restricted Period” means the period commencing on the Effective Date and
ending, unless tolled in accordance with this Section 6, on the one (1) year
anniversary of the termination of the Executive’s employment with the Company
for any reason (or no reason).

(b)    Non-Solicitation. During the Restricted Period, the Executive shall not,
directly or indirectly, (i) induce or attempt to induce or aid others in
inducing anyone working at or providing services to the Company or any
subsidiary of the Company (or anyone who worked at or provided services to the
Company at any time during the twelve (12) month period preceding such
inducement or aid) to cease working at the Company or any such subsidiary, or in
any way interfere with the relationship between the Company or any subsidiary of
the Company and any such person except in the proper exercise of the Executive’s
authority, or hire or engage any such individual, or (ii) in any way, interfere
with the relationship between the Company or any subsidiary of the Company, on
the one hand, and any customer, supplier, licensee or other business relation of
the Company or any subsidiary of the Company (or any customer, supplier,
licensee or other business relation of the Company or any subsidiary of the
Company within the preceding twelve (12) month period), on the other hand.

(c)    Cooperation. The Executive agrees that following the Executive’s
execution of this Agreement, at the Company’s request, the Executive shall
provide reasonable assistance and advise the Company in any investigation which
may be performed by the Company or any governmental agency and any litigation in
which the Company may become involved. Such assistance shall include the
Executive making himself or herself reasonably available for interviews by the
Company or its counsel, depositions and/or court appearances at the Company’s
request. The Company shall attempt to schedule such assistance at mutually
convenient times and places, taking into account any employment constraints or
other reasonable business or personal constraints that the Executive may have.
The Company shall reimburse the Executive for reasonable expenses, such as
telephone, travel, lodging and meal expenses, and reasonable attorney’s fees,
incurred by the Executive at the Company’s request, consistent with the
Company’s generally applicable policies for employee expenses.

(d)    Scope. If, at the time of enforcement of this Section 6, a court of
competent jurisdiction shall hold that the duration, scope, area or other
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree that the stated duration, scope, area or other restrictions
shall be reduced to the maximum duration, scope, area or other restrictions
permitted under such circumstances.

 

-6-



--------------------------------------------------------------------------------

(e)    Tolling of Restricted Period. The Restricted Period shall be extended for
an amount of time equal to the time period during which a court of competent
jurisdiction determines that the Executive was in violation of any provision of
Section 6(a) or 6(b) and shall continue (but shall not be extended (other than
pursuant to this Section 6(e)) through any action, suit or proceedings arising
out of or relating to Section 6(a) or (b)).

(f)    Survival; No Defense. This Section 6 shall survive any termination or
expiration of this Agreement or the Executive’s employment with the Company. The
existence or assertion of any claim of or by the Executive, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the covenants contained in this Section 6.

(g)    Reasonableness; Injunction. The Executive acknowledges and agrees that
(i) the Executive has had an opportunity to seek advice of counsel in connection
with this Agreement, (ii) the Restrictive Covenants are reasonable in scope and
in all other respects, (iii) any violation of the Restrictive Covenants will
result in irreparable injury to the Company, (iv) money damages would be an
inadequate remedy at law for the Company in the event of a breach or threatened
breach of any of the Restrictive Covenants by the Executive, and (v) specific
performance in the form of injunctive relief would be an adequate remedy for the
Company. If the Executive breaches or threatens to breach a Restrictive
Covenant, the Company shall be entitled, in addition to all other remedies, to
seek an injunction restraining any such breach, without any bond or other
security being required and without the necessity of showing actual damages.
Without limitation of the foregoing, in the event the Executive breaches a
Restrictive Covenant or any provision of the Non-Disclosure and Intellectual
Proprietary Rights Agreement, in any material respect, the Company shall have
the right to cease providing any amounts payable pursuant to this Agreement
(other than amounts payable pursuant to Section 1(a) or Section 1(e) of this
Agreement) and promptly upon demand from the Company, the Executive shall return
any such amount previously received, in each case, without payment of
consideration therefor; the return (or forfeiture, as applicable) of such
amounts shall not be deemed an election of remedies precluding the further
exercise of remedies.

(h)    Notwithstanding anything herein to the contrary, Sections 6(a) and
Section 6(b) shall not apply if the Executive’s principal place of employment or
other service is located in the State of California.

7.    WITHHOLDING TAXES. The Company may withhold from all payments due to the
Executive hereunder all taxes which, by applicable federal, state, local or
other law or regulation (including foreign law or regulation), the Company is
required to withhold therefrom.

8.    SCOPE OF AGREEMENT. Nothing in this Agreement shall be deemed to alter the
“at-will” nature of the Executive’s employment or entitle the Executive to
continued employment with the Company.

9.    CLAIMS PROCEDURE

(a)    If the Executive believes that he or she is entitled to payment of an
amount under this Agreement, the Executive must file a written claim for such
benefit with the Committee at the Company’s then principal place of business.
The claim will be processed in accordance with the procedures of this Section 9.

 

-7-



--------------------------------------------------------------------------------

(b)    Upon receipt of a claim for a benefit, the Committee shall advise the
Executive that a decision will be forthcoming within ninety (90) days and shall,
in fact, deliver such decision within such period. The Committee may, however,
extend this period for an additional ninety (90) days if special circumstances
require an extension of time and written notice of the extension is given to the
Executive within ninety (90) days after receipt of the claim. If the claim is
denied in whole or in part, the Committee shall adopt a written decision, using
language calculated to be understood by the Executive, setting forth: (i) the
specific reason or reasons for such denial; (ii) the specific reference to
pertinent provisions of this Agreement on which such denial is based; (iii) a
description for any additional material or information necessary for the
Executive to perfect his or her claim and an explanation of why such material or
such information is necessary; and (iv) appropriate information (including any
applicable time limits) as to the steps to be taken if the Executive wishes to
appeal the denial of the claim.

(c)    Within sixty (60) days after the receipt by the Executive of the written
decision described above, the Executive may request in writing that the
Committee review the decision. Such request must be addressed to the Committee
at the Company’s then principal place of business. The Executive or his or her
duly authorized representative may review pertinent documents that relate to the
claim. If the Executive does not request a review of the Committee’s
determination within such sixty (60) day period, he or she shall be barred and
estopped from challenging the Committee’s decision.

(d)    Within sixty (60) days after the Committee’s receipt of a request for
review, it will review the decision and make its determination on review. The
Committee may, however, extend the review period for an additional sixty
(60) days if special circumstances require an extension of time and written
notice of the extension is given to the Executive within sixty (60) days after
receipt of the written request for review. After considering all materials
presented by the Executive, the Committee will provide its written determination
on review. If the Committee’s determination on review is to deny the claim in
any respect, the written determination shall set forth: (i) the specific reason
or reasons for such denial; (ii) the specific reference to pertinent provisions
of this Agreement on which such denial is based; and (iii) a statement that the
Executive shall be provided upon request and free of charge reasonable access to
and copies of all documents, records and other information relating to the
claim.

(e)    The Committee shall have the power and sole discretion to construe,
interpret and apply the provisions of this Agreement, and to determine any
questions of fact which may arise under this Agreement.

10.    GENERAL PROVISIONS.

(a)    Expenses. The Company and the Executive shall bear their own costs, fees
and expenses in connection with the negotiation, preparation and execution of
this Agreement.

(b)    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior and contemporaneous agreements, negotiations and discussions between
the parties hereto and/or their respective counsel and representatives with
respect to the subject matter covered hereby.

 

-8-



--------------------------------------------------------------------------------

Each party acknowledges that no representations, inducements, promises or
agreements, whether oral or in writing, have been made by any party, or on
behalf of any party, which are not embodied herein. No subsequent agreement,
promise or statement not contained in this Agreement shall be valid and binding,
unless agreed to in writing and signed by the parties sought to be bound
thereby.

(c)    Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, faxed, or sent
by nationally recognized overnight courier service (with next business day
delivery requested). Any such notice or communication shall be deemed given and
effective, in the case of personal delivery, upon receipt by the other party, in
the case of faxed notice, upon transmission of the fax, in the case of a courier
service, upon the next business day, after dispatch of the notice or
communication. Any such notice or communication shall be addressed as follows:

If to the Company to:

Altair Engineering Inc.

1820 East Big Beaver Road

Troy, Michigan 48083

Attn: Chief Executive Officer and General Counsel

With a copy to:

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, New York 10020

Attn: Peter H. Ehrenberg, Esq.

If to the Executive, to the Executive at the offices of the Company with a copy
to the Executive at the Executive’s home address, set forth in the records of
the Company.

Any person named above may designate another address or fax number by giving
notice in accordance with this Section to the other persons named above.

(d)    Governing Law; Jurisdiction. Any and all actions or controversies arising
out of this Agreement shall be construed and enforced in accordance with the
internal laws of the State of Delaware, without regard to any choice of law or
conflicting provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of Delaware to be applied. Any and all actions arising out of this Agreement
shall be brought and heard in the federal courts for the Eastern District of
Michigan, and the parties hereto hereby irrevocably submit to the exclusive
jurisdiction of such court. THE COMPANY AND THE EXECUTIVE HEREBY WAIVE THEIR
RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION CONCERNING THIS AGREEMENT OR ANY
AND ALL MATTERS ARISING DIRECTLY OR INDIRECTLY HEREFROM AND REPRESENT THAT THEY
HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE OR HAVE CHOSEN VOLUNTARILY NOT TO DO
SO SPECIFICALLY WITH RESPECT TO THIS WAIVER.

 

-9-



--------------------------------------------------------------------------------

(e)    Compliance with Code Section 409A. All payments under this Agreement are
intended to comply with or be exempt from the requirements of Section 409A of
the Code and regulations promulgated thereunder (“Section 409A”). To the extent
permitted under applicable regulations and/or other guidance of general
applicability issued pursuant to Section 409A, the Company reserves the right to
modify this Agreement to conform with any or all relevant provisions regarding
compensation and/or benefits so that such compensation and benefits are exempt
from the provisions of 409A and/or otherwise comply with such provisions so as
to avoid the tax consequences set forth in Section 409A and to assure that no
payment or benefit shall be subject to an “additional tax” under Section 409A.
To the extent that any provision in this Agreement is ambiguous as to its
compliance with Section 409A, or to the extent any provision in this Agreement
must be modified to comply with Section 409A, such provision shall be read in
such a manner so that no payment due to the Executive shall be subject to an
“additional tax” within the meaning of Section 409A(a)(1)(B) of the Code. If
necessary to comply with the restriction in Section 409A(a)(2)(B) of the Code
concerning payments to “specified employees,” any payment on account of the
Executive’s separation from service that would otherwise be due hereunder within
six (6) months after such separation shall be delayed until the first business
day of the seventh month following the date of the Executive’s termination and
the first such payment shall include the cumulative amount of any payments
(without interest) that would have been paid prior to such date if not for such
restriction. Each payment in a series of payments hereunder shall be deemed to
be a separate payment for purposes of Section 409A. In no event may the
Executive, directly or indirectly, designate the calendar year of payment. All
reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit. Notwithstanding anything contained
herein to the contrary, the Executive shall not be considered to have terminated
employment with the Company for purposes of this Agreement unless the Executive
would be considered to have incurred a “termination of employment” from the
Company within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii). In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Executive by Section 409A or damages for
failing to comply with Section 409A.

(f)    Unfunded and Unsecured Status. To the extent that the Executive becomes
entitled to receive any payments from the Company hereunder, such right shall be
unfunded and unsecured and payable out of the general assets of the Company as
and when such amounts are payable hereunder.

(g)    Waiver. Either party may waive compliance by the other party with any
provision of this Agreement. The failure of a party to insist on strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No waiver of any
provision shall be construed as a waiver of any other provision. Any waiver must
be in writing.

 

-10-



--------------------------------------------------------------------------------

(h)    Separability. If any one or more of the terms, provisions, covenants and
restrictions of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated and
the parties will attempt to agree upon a valid and enforceable provision which
shall be a reasonable substitute for such invalid and unenforceable provision in
light of the tenor of this Agreement, and, upon so agreeing, shall incorporate
such substitute provision in this Agreement. In addition, if any one or more of
the provisions contained in this Agreement shall for any reason be determined by
a court of competent jurisdiction to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed, by limiting or
reducing it, so as to be enforceable to the extent compatible with then
applicable law.

(i)    Counterparts. This Agreement may be executed in any number of
counterparts and each such duplicate counterpart shall constitute an original,
any one of which may be introduced in evidence or used for any other purpose
without the production of its duplicate counterpart. Moreover, notwithstanding
that any of the parties did not execute the same counterpart, each counterpart
shall be deemed for all purposes to be an original, and all such counterparts
shall constitute one and the same instrument, binding on all of the parties
hereto.

(j)    Advice of Counsel. Both parties hereto acknowledge that they have had the
advice of counsel before entering into this Agreement, have fully read this
Agreement and understand the meaning and import of all the terms hereof.

(k)    Assignment. The Executive may not assign or otherwise transfer any of the
Executive’s rights or delegate any of the Executive’s duties under this
Agreement, and any such purported assignment or other transfer shall be null and
void ab initio. This Agreement shall inure to the benefit of the Company and its
successors and assigns.

(l)    Conflict. In the event any conflict between this Agreement or any
provision herein and any other Company policy, restriction, contract or
agreement that binds the Executive, the terms, conditions and restrictions set
forth herein shall prevail.

[Remainder of page intentionally left blank.]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ALTAIR ENGINEERING INC.

By:  

/s/ Raoul Maitra

 

Name: Raoul Maitra

Title: Chief Legal Officer

      EXECUTIVE

/s/ Uwe Schramm

Uwe Schramm